Exhibit 10.5

 



EXECUTION VERSION

 

 

NextDecade, LLC

3 Waterway Square Place

The Woodlands, Texas 77380

 

April 17, 2017

 

Kathleen Eisbrenner

3 Waterway Square Place

The Woodlands, Texas 77380

 

York Capital Management Global Advisors, LLC

767 Fifth Avenue, 17th Floor New York, New York 10153

 

Ladies and Gentlemen:

 

We refer you to the Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), by and among Harmony Merger Corp., Harmony Merger Sub,
LLC, NextDecade, LLC (the “Company”) and the other parties thereto. Capitalized
terms used in this letter agreement that are not defined herein shall have the
meaning assigned to such terms in the Merger Agreement. References herein to the
Company shall refer from and after Closing to the Surviving Entity.

 

This letter agreement will confirm the agreement on the part of the Company,
Kathleen Eisbrenner (“Eisbrenner”) and York Capital Management, L.P., York
Credit Opportunities Fund, L.P., York Select, L.P., York Credit Opportunities
Master Fund, L.P., York European Distressed Credit Fund II., L.P., York
Multi-Strategy Master Fund, L.P., York Select Investors Master Fund, L.P. and
York Select Master Fund, L.P. (collectively, “York” or the “York Funds”) as
follows:

 

1.                    Employment Agreement. Effective as of the Closing, the
Employment Agreement, dated May 20, 2015 (the “Employment Agreement”), by and
between Eisbrenner and the Company, shall be amended by this letter agreement to
effect and reflect the terms set forth in Exhibit A hereto and will otherwise
continue in full force and effect in accordance with its terms from and after
Closing.

 

2.2018 Compensation Packages.

 

(a)          Promptly following the Closing, the Company shall identify and
engage a nationally-recognized compensation consultant reasonably acceptable to
the members of the Company’s compensation committee that has experience in
advising public company boards of directors and compensation committees with
respect to senior management cash compensation packages; provided that the
Company shall use its commercially reasonable efforts to engage such consultant
within four weeks after Closing. The consultant shall prepare a compensation
survey of public company peers

 





 



Kathleen Eisbrenner

York Capital Management



Global Advisors, LLC -2- April 17, 2017



  

 

and make recommendations to the Company and its compensation committee for cash
compensation packages for the Company’s senior management team no later than
November 1, 2017. The peer group utilized by the consultant shall include
Tellurian Inc. and Liquefied Natural Gas Limited and such other public company
peers, if any, as are reasonably acceptable to the members of the compensation
committee.

 

(b)         Each of the parties hereto shall use its reasonable best efforts to
implement new cash compensation packages for the senior management team to be
effective January 1, 2018 that take into consideration the report and
recommendations of the consultant.

 

(c)          The 2018 cash compensation package for Eisbrenner shall be that
contained in her Employment Agreement (as modified hereby). For the avoidance of
doubt, that package shall include base salary of $617,500 and annual bonus
opportunity as described on Exhibit A.

 

(d)         Each of the parties hereto shall use its reasonable best efforts to
cause the directors listed on Schedule 7.1(e) to the Merger Agreement under
“Nominating, Corporate Governance & Compensation Committee” to be named to serve
on the compensation committee of Harmony Merger Corp. following the Closing
until at least January 1, 2018, subject to such persons meeting all applicable
legal requirements and applicable listing standards to serve in such capacity.

 

3.                    Executive Officer Search. A committee comprised of
Eisbrenner, Matt Bonanno, Brian Belke and Avi Kripalani shall conduct a search
process including, if desired, recommending to the Company a nationally
recognized executive search firm, to identify an experienced executive to assume
a senior executive role of the Company reporting as determined by a majority of
the committee. The members of the search committee shall in good faith cooperate
with respect to the search process and shall define the duties, obligations and
(in consultation with, and subject to approval of, the compensation committee)
compensation of the new executive. The committee shall make all decisions on the
executive officer search by majority vote.

 

4.                     Antidilution. The Company’s LLC Agreement immediately
prior to Closing will terminate at Closing; provided, that Section 4.1.2 will be
taken into account in determining the amount of Merger Consideration payable to
Eisbrenner, but only after taking into account all investments made or called
prior to or in connection with the Closing.

 

5.                     KE/York Side Letter Amendments. Effective as of the
Closing, the York/Eisbrenner Class A Unit Letter Agreement, dated November 13,
2015 (the “Side Letter”), shall be amended by this letter agreement to effect
and reflect the terms set forth in Exhibit B hereto and will otherwise continue
in full force and effect from and after Closing. The parties shall execute such
additional documentation as may be necessary or desirable to effect the terms
set forth in Exhibit B.

 





 

 

Kathleen Eisbrenner

York Capital Management



Global Advisors, LLC -3- April 17, 2017



 

 

6.                     All Actions. Each party hereto agrees to take all actions
within its power to cause the terms and provisions of this letter agreement to
be carried out, including by directing its respective Board designees or
affiliated persons to take appropriate actions with respect to the matters
contained herein.

 

York Capital Management Global Advisors, LLC represents that it has all
necessary power and authority to execute this letter agreement on behalf of each
York Fund. This letter agreement shall be construed and governed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. This letter agreement may be
executed in one or more counterparts and all such counterparts so executed shall
constitute an original agreement binding on all parties, but together shall
constitute but one instrument.

 

 

[Signature page follows]

 

 

 

 





 

 

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
letter agreement.

 

 



 

Very truly yours,

 

next decade LLC

 

By: /s/ Krysta De Lima                                      

Name: Krysta De Lima

Title: General Counsel

 

 

 





 



 

 

 

ACKNOWLEDGED AND AGREED

As of the date first above written:

 

/s/ Kathleen Eisbrenner                                           

Kathleen Eisbrenner

 

York Capital Management,

On behalf of itself and each of the York Funds

 

By: /s/ John J. Fosina                                                

Name: John J. Fosina

Title: Chief Financial Officer

 

 

 

 

 

[Signature Page to Side Letter between NextDecade, K. Eisbrenner & York]

 





 

 

Exhibit A

 

Employment Agreement Amendments

 

 

Base Salary $617,500 annual cash compensation, effective as of the Closing Date
of the Merger, payable on the Company’s normal payroll cycle; provided, that if
the Closing Date is after July 1, 2017, then Eisbrenner shall be compensated as
if the Closing Date occurred on July 1, 2017, with any “catch-up” payment to be
made as soon as practicable after the Closing Date. For the avoidance of doubt,
commencing on January 1, 2018, Eisbrenner’s annual cash compensation of $617,500
will be payable on the Company’s normal payroll cycle. Annual Bonus

Minimum: $308,750

 

Target: 100% of Base Salary

 

Stretch: 160% of Base Salary

 

Change in CEO If, prior to FID, the Company or Parent appoints an individual
other than Eisbrenner to the position of CEO or other officer position that
reports directly to the Board and does not terminate Eisbrenner’s employment for
Cause under the Employment Agreement (a “New Executive Event”), such appointment
shall not be considered a termination of Eisbrenner’s employment without Cause,
including for purposes of Section 7.2; provided that (i) Eisbrenner is not
removed or replaced as Chair of the Board of Parent during the Initial
Employment Term, (ii) Eisbrenner’s employment shall continue in accordance with
the terms of the Employment Agreement (as amended hereby), subject only to any
change in title and responsibilities consistent therewith as delegated to her by
the Board of Directors at such time and Eisbrenner shall be entitled to 6 weeks
paid vacation time, and (iii) upon any Termination Date, (A) within ten days
following the Termination Date, the Company shall pay Eisbrenner (in addition to
any other amounts due in accordance with the terms of the Employment Agreement)
a special bonus equal to the sum of her Base Salary for a period of eighteen
(18) months in a single, lump sum payment (i.e., $926,250), in recognition of
her dedicated service to the Company (the “Special Bonus”) and (B) prior to the
Termination Date, the compensation committee of the Board and the Board shall
consider in good faith (acting reasonably and taking into account all of the
circumstances applicable to Eisbrenner’s contributions to the Company)
acceleration of Eisbrenner’s unvested equity to be effective as of the
Termination Date. For the avoidance of doubt, the Special Bonus shall be paid
following any New Executive Event in addition to any other amounts (including
equity vesting) to which Eisbrenner becomes entitled to as of her Termination
Date pursuant to the  Employment  Agreement,  which  other  amounts  are  not
 amended

 

 

A-1

 

 



 

 

hereby.

 

In addition, upon any New Executive Event, to the extent any shares of Parent
Common Stock issued to Eisbrenner are at such time subject to a lock-up
agreement, the Company will release shares with an aggregate value of $25
million from any restriction on trading in such lock-up agreement that extends
for more than six months.

 

For the avoidance of doubt, a New Executive Event shall not impact Eisbrenner’s
role as Chair of the Board during the Initial Employment Term.

“Good Reason” Clause (iii) of the definition is amended to add the following
proviso: “; provided, that no such reduction or diminution, change of reporting
structure or assignment of duties shall constitute Good Reason if and only for
so long as Executive has not been or is not at any time during the Initial
Employment Term removed or replaced as Chair of the Board of Parent”. Term The
Initial Employment Term will be extended to June 30, 2019. Definitions

References to the Company shall mean the Parent or the Company, as applicable,
such that the holding company structure of the Parent and the Company shall not
subvert the intent and provisions in the Employment Agreement.

 

References to the Board shall mean the board of directors of Parent.

 

References to incentive membership interests under the Management Incentive Pool
shall refer to Restricted Shares issued as Merger Consideration in exchange
therefor pursuant to the Merger Agreement.

Lock-up Matters The Company will, upon notice from Eisbrenner that she is
seeking a third party loan, execute an amendment to the lock-up agreement
executed by Eisbrenner at Closing solely to permit a pledge of shares of Parent
Common Stock with an aggregate value of up to $675,000. New Equity Incentive
Plan As contemplated by the Merger Agreement, and assuming that the Parent Plan
is approved by the stockholders of Parent at the Special Meeting, within one
year of the Closing, the parties here to will use reasonable best efforts to
make a grant of equity compensation to Eisbrenner under the Parent Plan.

 

 

A-2

 



 



Exhibit B

 

Amendments to York-KE Side Letter

 

 

Sharing Percentages

As of the date of this amendment, the York Sharing Percentage is 79.405% and the
KE Sharing Percentage is 20.595%, which reflects vesting of 150 basis points of
the P/J Promote Adjustments pursuant to Sections 4(a) and (c) of the Side
Letter.

Conversion to Merger Consideration At and after the Effective Time, the Merger
Consideration will be distributed to the York Funds and Eisbrenner in respect of
the Class A Units in accordance with Section 8 of the Side Letter. The shares of
Parent Common Stock issued to the York Funds and Eisbrenner in the aggregate in
respect of Section 8(ii)(E) of the Side Letter are referred to herein as the
“Residual A Shares.” At the Closing (and upon any issuance of Contingent Shares
(a “Contingent Issuance”)), the Company’s Chief Financial Officer shall certify
to the York Manager and Eisbrenner the number of shares of Parent Common Stock
that constitute Residual A Shares. Restricted Residual A Shares

12.25% of the Residual A Shares issued in the name of the York Funds (in such
allocations among the York Funds as determined by the York Manager) shall be
designated as “restricted” and bear a legend referencing the restrictions
contained herein.

 

At Closing, the applicable York Funds shall deliver into escrow with the
Company’s Transfer Agent a conditional stock power and power of attorney duly
endorsed in blank permitting the transfer of Residual A Shares in accordance
with this letter agreement.

 

The restricted Residual A Shares will be deposited with the Company until the
restrictions lapse, or the shares are transferred (cancelled and re-issued) as
described herein.

 

Section 5 of the Side Letter shall be terminated at Closing.

Promote Adjustments Each of the adjustments contained in Sections 3 and 4 of the
Side Letter shall continue in full force and effect after the Merger and shall
apply to the Residual A Shares. References to the Class A Units and Class B
Units in Section 4(d) of the Side Letter shall refer to the shares of Parent
Common Stock issued as Merger Consideration pursuant to the Merger Agreement in
respect of/in exchange for the Class A Units and Class B

 



B-1

 

 

 

 

Units of the Company

 

From and after Closing, upon the occurrence of any event or circumstance that
would result in any Founder Promote Adjustment or P/J Promote Adjustment, for
each one basis point (.01 percentage points) increase in the KE Profit Sharing
Percentage (and corresponding decrease in the York Profit Sharing Percentage),
the Company shall take all appropriate actions to transfer the appropriate
number of Residual A Shares from the York Funds to Eisbrenner that corresponds
to .01 percent of the total Residual A Shares, including including the removal
of any legend or restriction.

 

Upon the occurrence of any Contingent Issuance, the Company shall take such
actions as described above as are necessary to cause the respective numbers of
Residual A Shares issued in the names of the York Funds and Eisbrenner to
reflect then current KE Profit Sharing Percentage and the York Profit Sharing
Percentage.

 

The York Funds and Eisbrenner shall execute such documentation and take such
other actions as may be necessary or reasonably requested by the Company to
effect the transfer of Residual A Shares described above.

Founder Promote Expiration Promptly after June 1, 2018, if and to the extent any
rights and obligations to the Founder Promote Adjustments have terminated in
accordance with Section 3 of the Side Letter, then the Company shall remove the
restricted legend from such percentage of the Residual A Shares that corresponds
to the percentage of Change of Control Adjustment and/or FID Adjustment that has
expired and terminated. Assignment Section 10 of the Side Letter shall continue
in effect from and after the Closing; provided, that (i) references to Class A
Units shall refer to the restricted Residual A Shares, (ii) references to the
LLC Agreement shall refer to the Company’s bylaws and articles of incorporation
and (iii) the purchaser of any Residual A Shares shall deliver to the Company,
prior to any transfer of such shares, reasonable documentation evidencing the
assumption, without qualification, of this letter agreement and a stock power
and power of attorney duly endorsed in blank permitting the transfer of the
Residual A Shares in accordance with this letter agreement. Definitions

References herein and in the Side Letter to the Company shall mean the Parent or
the Company, as applicable, such that the holding company structure of the
Parent and the Company shall not subvert the intent and provisions in the Side
Letter or this amendment.

 

For purposes of the Founder Promote Adjustments and P/J Promote Adjustments,
“Change of Control” and “FID” shall have the meanings set forth below. Any
capitalized term used but not defined in such definitions shall have the
respective meanings ascribed to them in the Company’s LLC

 

 

B-2

 



 

 

 

 

Agreement as of the date hereof.

 

“Change of Control” means a transaction or series of related transactions,
including a merger, consolidation, recapitalization, exchange of interests or
reorganization of the Company or Parent with or into an Independent Third Party,
the direct or indirect Transfer of legal or beneficial ownership of capital
stock of the Company or Parent to an Independent Third Party, or the issuance of
capital stock of the Company or Parent or other equity interest in the Company
or Parent to an Independent Third Party, as a result of which the beneficial
owners of Units of the Company immediately prior to the Effective Time (as
defined in the Merger Agreement) (i) beneficially own equity securities of the
Company or Parent or the successor entity representing less than 50% of the
combined voting power of the outstanding voting securities, on a fully- diluted
basis, of the Company or Parent or the successor entity, as applicable,
immediately after such transaction or series of related transactions, or (ii)
are otherwise unable to elect a majority of the board of directors of the
Company or Parent or the members of the board of directors, managers or
equivalent governing body of the successor entity immediately after such
transaction or series of related transactions. Notwithstanding the foregoing,
for purposes of this definition, the issuance or Transfer of Indirect Equity by
a Member or a Related Entity of a Member will not constitute a Transfer of
beneficial ownership of capital stock of the Company or Parent if (x) the
capital stock of the Company or Parent, as applicable, owned (directly or
indirectly) by the Member or Related Entity constitute less than 25% of the
assets of the Member or Related Entity and (y) the Person controlling the Member
or Related Entity immediately prior to such issuance or Transfer retains such
control immediately following such issuance or Transfer.

 

“Final Investment Decision” or “FID” means the board of directors of Parent has
affirmatively voted or consented to undertake construction of a Project and the
Company, acting through its Chief Executive Officer, President or any other
officer of the Company authorized by the board of directors of Parent, has given
a full notice to proceed under an EPC Contract.

 

 

B-3

